The Act of 1803, after providing that judgments shall carry interest, directs that the clerk shall indorse on the execution the day of rendering the judgment, so as to enable the sheriff to calculate and receive interest. After the appeal was entered in the County Court the judgment there ceased to exist. The judgment here is for the amount below with twelve and a half per cent interest. Let judgment be entered for this aggregate sum, upon which the act will give interest.
CAMPBELL and OVERTON, JJ., accorded.
NOTE — This case is cited in Dossett v. Miller, 3 Sn. 74, upon the question of the effect of an appeal, a subject considered in the note to Suggs v. Suggs, ante, 2. — ED.